        Case 1:18-cv-05405-TCB Document 6 Filed 11/28/18 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

JIN KWON and ASIAN AMERICANS               )
 ADVANCING JUSTICE-ATLANTA,                )
                                           )
      Plaintiffs,                          )
                                           )    CIVIL ACTION
v.                                         )     No. 1:18cv5405-TCB
                                           )
ROBYN A. CRITTENDEN, in her official       )
capacity as Secretary of State,            )
                                           )
      Defendant.                           )

           NOTICE OF FILING PROPOSED CONSENT ORDER

      COMES NOW Defendant and gives notice to the Court that the parties

hereby submit the attached proposed Consent Order.

                                    Respectfully submitted,

                                    CHRISTOPHER M. CARR
                                    Attorney General    112505

                                    ANNETTE M. COWART 191199
                                    Deputy Attorney General

                                    RUSSELL D. WILLARD 760280
                                    Senior Assistant Attorney General

                                    /s/Cristina Correia
                                    CRISTINA CORREIA           188620
                                    Senior Assistant Attorney General


                                    Attorneys for Secretary of State


                                       1
          Case 1:18-cv-05405-TCB Document 6 Filed 11/28/18 Page 2 of 2




                         CERTIFICATE OF SERVICE

      I hereby certify that on November 28, 2018, I electronically filed this Notice

of Filing PROPOSED CONSENT ORDER using the CM/ECF system which will

automatically send e-mail notification of such filing to the following attorneys of

record:

Phi Nguyen
Hillary Li
Asian Americans Advancing Justice – Atlanta
Suite 148, 5680 Oakbrook Pkwy
Norcross, GA 30093

Brian Sutherland
Buckley Beal, LLP
Suite 3900, 600 Peachtree Street, NE
Atlanta, GA 30308

Daniel Huynh
David Lee Gann
Lindsay Catherine Church
Nicholas Tang Tsui
Patrick J. Flinn
Alston & Bird, LLP
Suite 4900, 1201 West Peachtree St.
Atlanta, GA 30309-3424

      I hereby certify that I have e-mailed the document to the following non-

CM/ECF participants: None

This 28th day of November, 2018.       /s/Cristina M. Correia
                                       Cristina M. Correia
                                       Senior Assistant Attorney General




                                         2
